Citation Nr: 0305532	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-04 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from 
October 30, 1998, to January 26, 2000, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.  

3.  Entitlement to a disability rating in excess of 70 
percent for PTSD, from January 26, 2000, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1958 to 
September 1978.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The procedural posture of this case is set forth in the 
claims file.  Of pertinence here, the Board, in a July 1999 
decision, denied the appellant's application to reopen a 
previously denied claim of service connection for hearing 
loss, denied an evaluation in excess of 30 percent for PTSD 
prior to October 30, 1998, and denied an evaluation in excess 
of 50 percent for PTSD from October 30, 1998.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which in a March 2000 Order vacated and 
remanded the Board's denial of the application to reopen the 
hearing loss claim and the denial of an evaluation in excess 
of 50 percent for PTSD from October 30, 1998, to include the 
issue of entitlement to an extraschedular evaluation.  The 
Court dismissed the claim of entitlement to disability rating 
in excess of 30 percent for PTSD prior to October 30, 1998, 
to include the issue of entitlement to an extraschedular 
evaluation.  That issue is, accordingly, no longer before VA.  
In September 2000, the Board remanded the remaining issues 
for further action.  

In May 1999, a hearing was held before the undersigned 
veterans law judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss on the 
merits in a May 1980 rating decision.  The appellant was 
notified of this decision in May 1980 and did not appeal.  

2.  The evidence received since May 1980 is not new and 
material.  

3.  From October 30, 1998, and before January 26, 2000, the 
appellant's service-connected PTSD is manifested by mood 
disturbances such as depression and anxiety, decreased 
interest, social withdrawal and isolation, suicidal and 
homicidal ideation, increased anxiety, combat-related 
nightmares, and hypervigilence, resulting in serious social 
and occupational impairment.  

4.  From January 26, 2000, the appellant's PTSD is manifested 
by appropriate or somewhat unkempt dress, logical and goal 
directed thought processes, normal speech, appropriate or 
constricted affect, euthymic or depressed or serious mood, 
and fair or good insight and judgment, without suicidal or 
homicidal ideation, hallucinations, or delusions.  

5.  The appellant's PTSD does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular rating.




CONCLUSIONS OF LAW

1.  The May 1980 RO rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. § 3.160(d) (2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for a disability rating in excess of 50 
percent for PTSD from October 30, 1998, and prior to January 
26, 2000, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2002).

5.  The criteria for a disability rating in excess of 70 
percent for service-connected PTSD from January 26, 2000, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2002).  

6. The evidence does not warrant referral for consideration 
of an extraschedular rating for the appellant's PTSD.  
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

One claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
September 1979.  Accordingly, when he later submitted 
statements seeking to reopen the previously denied service-
connection claim, that informal claim did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  There is thus no issue as to providing 
the appropriate form or instructions for completing it.  The 
other claim involves a request for a higher initial 
evaluation, and there are no particular application forms 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In an April 1997 letter, the RO 
informed the appellant of its decisions involving the hearing 
loss and PTSD claims.  By letters dated in May 1997, the 
RO informed him of the date for a scheduled hearing in June 
1997, at which the appellant provided testimony, and of the 
receipt of relevant medical records.  By a May 1999 letter, 
the RO informed the appellant of a scheduled travel board 
hearing, which was held later that month.  In its September 
2000 remand, the Board informed the appellant that he should 
provide contact information for Dr. Palmer and any other 
sources of medical information pertinent to his claims.  It 
also told him that VA would help him get records, if he 
provided releases for such information.  The remand further 
indicated that the appellant should report for a 
VA psychiatric examination.  In a November 2000 letter, the 
RO asked the appellant to provide contact information for Dr. 
Palmer and any other VA or non-VA health care providers he 
had received treatment from for PTSD since October 30, 1998.  
The appellant responded with information about Dr. Palmer and 
his VA treatment.  By an April 2001 letter, the RO informed 
the appellant of the VCAA and VA's assistance and notice 
obligations.  In August 2002 letters, the RO asked Dr. Palmer 
to provide copies of clinical information concerning the 
appellant, and informed the appellant that he should have Dr. 
Palmer send this evidence to VA.  In a November 2002 letter, 
the RO told the appellant that it was working on his claim, 
that it needed treatment records concerning the claimed 
disabilities, that VA would help him obtain any private 
records he provided releases for, and that it had an 
obligation to obtain records from VA or other governmental 
agencies.  In the various statements and supplemental 
statements of the case concerning this appeal, the 
RO informed the appellant of the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In its March 2000 Order, the Court 
granted the parties' Joint Motion for Remand and to Stay 
Further Proceedings, which noted that VA had not obtained 
records from Dr. Palmer or VA mental health records since 
October 30, 1998.  These actions were the focus of the 
Board's September 2000 remand.  The RO has obtained records 
from Dr. Palmer and from VA facilities.  VA has undertaken 
all necessary and reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

With respect to the PTSD claims, assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  The RO afforded the 
appellant VA examinations in October 1998, January 2000, and 
November 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

A.  Application to Reopen Hearing Loss Claim

By a May 1980 rating decision, the RO denied the appellant's 
claim of service connection for hearing loss.  It notified 
him of that decision by a May 19, 1980, letter.  He did not 
file a notice of disagreement with that determination within 
a year of notice of the rating decision.  The rating decision 
therefore became final.  38 C.F.R. § 3.160(d) (2002).  See 
38 C.F.R. § 20.200 (2002) (an appeal consists of a timely 
filed written notice of disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal); 38 C.F.R. § 20.302(a) (2002) (claimant must file a 
notice of disagreement with a rating decision within one year 
of notice of the decision in order to initiate an appeal).  

Although the RO denied entitlement to service connection for 
hearing loss in the April 1997 rating decision without 
considering the preliminary issue of whether the appellant 
had submitted new and material evidence to reopen the claim, 
the Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the veteran 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 2002); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (2002); see also VAOPGCPREC 16-92.  Therefore, the 
Board must decide whether the appellant will be prejudiced by 
its consideration of the issue.  

In this case, the appellant's due process rights are not 
violated by this Board decision.  As indicated above, the 
relevant statutes and regulations regarding new and material 
evidence were included in the statement of the case. 
Moreover, when the RO denied the veteran's claim of 
entitlement to service connection for hearing loss in April 
1997, it necessarily reviewed all of the evidence of record 
to reach that decision. Since the Board must review all of 
the evidence of record in order to determine whether new 
evidence has been presented and whether it is material to the 
underlying issue, the veteran is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.

Final decisions of the RO, such as the May 1980 rating 
decision, may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the May 1980 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since May 1980 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence before VA when the RO rendered the May 1980 
rating decision included the service medical records, which 
showed normal hearing at enlistment in 1958.  Audiometric 
examinations during his service revealed normal hearing in 
January 1962, October 1972, September 1974, December 1974, 
June 1975, and February 1978.  A March 1973 clinical note 
indicated that the appellant had been issued hearing 
protection devices.  At the separation examination in August 
1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
10
5
0
0
5

During a VA examination in October 1979, the appellant 
reported difficulty hearing.  He stated that he had been 
around generators and machines during service.  He underwent 
an authorized VA audiological examination in April 1980, 
which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
20
LEFT
10
10
5
n/a
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner concluded that the 
veteran's hearing was within normal limits bilaterally.  
Considering this evidence, the RO issued the May 1980 rating 
decision denying the claim because the service medical 
records were completely negative for complaints, treatment, 
or findings of hearing loss, and he did not have a current 
hearing loss disability.  

After May 1980, the record shows receipt of various documents 
that are immaterial to the claim, as they did not refer to a 
hearing loss disorder.  In connection with another claim, the 
veteran submitted letters from Memorial Hospital of Carbon 
County, Terry Alex, M.D., LaVerne Erickson, M.D., and 
ExcelCare Nursing Care.  None of these records showed 
treatment for hearing loss.  VA outpatient treatment records 
dated from July 1990 to April 1992 showed no treatment for 
hearing loss.  VA outpatient treatment records dated from 
December 1993 to April 1995 and records for hospitalization 
from May to June 1994, in September 1994, from October to 
November 1994, and in December 1994 showed no treatment for 
hearing loss or a psychiatric disorder.  VA outpatient 
records dated from March 1995 to April 1996 showed no 
treatment for hearing loss.  VA records for hospitalization 
in June 1995 and February 1996 showed no treatment for 
hearing loss.  VA clinical and hospital records dated from 
April to June 1996 showed no treatment for hearing loss. VA 
outpatient records dated from May 1996 to March 1997 showed 
no treatment for hearing loss.  The appellant's 
representative submitted medical records from Ophthalmology 
Associates, Baptist Medical Center, Alan Hughes, M.D., and 
Lou Burba, M.D.  None of these records showed complaints of 
or treatment for hearing loss.  Because this evidence does 
not identify complaints, findings, or treatment of hearing 
loss, they are not material to the claim and cannot be used 
to reopen it.  

The record does include other evidence referring to hearing 
loss.  VA general medical examination in September 1991 
indicated that the appellant reported worsened hearing.  The 
report of the January 1994 psychological evaluation showed 
the appellant's complaints of decreased hearing in the right 
ear.  An audiology report from Dr. Palmer in October 1996 
showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
55
LEFT
10
10
15
40
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
VA audiological examination in October 1996 indicated that 
the appellant reported noise exposure during service from 
diesel generators and maintained that he had hearing loss as 
a result.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
35
50
LEFT
10
10
10
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that hearing acuity was within normal 
limits through 2000 Hertz with mild to moderately severe high 
frequency sensorineural hearing loss.  In a November 2000 
letter, a private physician reported as history that the 
appellant had a partial hearing loss at his separation from 
service.  VA examination in November 2001 showed symmetric 
sensorineural hearing loss.  VA audiometric evaluation in 
February 2002 showed a mild, sloping to moderately severe 
sensorineural hearing loss in the right ear and a moderate to 
moderately severe hearing loss in the left ear.  Speech 
reception thresholds were in good agreement with pure tone 
thresholds, with good word recognition in the right ear and 
excellent word recognition in the left ear.  

At a June 1996 hearing, the appellant testified that he 
wanted to reopen his claim for service connection for hearing 
loss because he worked around generators in the service.  He 
stated he was exposed to "big generators" and small weapons 
fire during service.  He had not had any significant noise 
exposure since service.  At a June 1997 hearing, he reported 
exposure to noise during service from generators, ammunition 
dump explosions, and small weapons fire.  He stated he had 
noticed difficulty hearing during service.  At a May 1999 
hearing, the appellant maintained he was exposed to noise 
during service.  The first time he learned he had hearing 
loss was some time in the last 10 years at the VA Medical 
Center.  He did not recall any of the doctors telling him 
anything about the etiology of his hearing loss.  A 
lieutenant during service had told him something about 
hearing loss.  He now reported difficulty hearing people.  
The appellant submitted training certificates showing that he 
completed courses as a utility chief and in the installation, 
operation, and maintenance of diesel engines and generators.

The evidence received subsequent to May 1980 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

To the extent that the appellant contends that he has hearing 
loss as a result of noise exposure during his military 
service, the additional evidence is not new.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the May 1980 rating decision and is not 
new for purposes of reopening a claim.  His contention that 
he had hearing loss as a result of his military service is 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The rest of the evidence received since May 1980 is new in 
that it was not previously of record.  To be material, it 
must bear directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the appellant seeks service connection for hearing 
loss, material evidence would be significant evidence that 
bore substantially and directly on the existence of a current 
hearing loss disability and the medical evidence of a 
relationship between that disability and a disease or injury 
in military service.  

None of the new evidence is material, as there remains a lack 
of medical evidence relating this disability to his period of 
service.  The audiometric testing in October 1996 revealed 
results that corresponded to the requirements of 38 C.F.R. 
§ 3.385 (2002) for a current hearing loss.  The November 2001 
and November 2002 VA audiometric findings also showed current 
hearing loss.  The fact that this new evidence shows a 
current disability, though, does not alone warrant reopening 
of the claim, since it merely reflects diagnosis of current 
hearing impairment without relating it to the appellant's 
service in any manner.  This evidence is also not significant 
when considered in conjunction with the evidence previously 
of record, since the prior evidence showed (1) no hearing 
loss complaints or treatment during service and (2) normal 
hearing approximately 19 months after his separation from 
service despite his complaints of decreased hearing acuity.  

The appellant argued that Dr. Palmer told him that his 
hearing loss was related to his service.  Dr. Palmer's 
records dated in October 1996 do not show such an opinion.  
In a November 2000 letter, a private physician reported as 
history that the appellant had a partial hearing loss at his 
separation from service.  That statement, though, was based 
on the appellant's history provided to that examiner, and the 
physician did not otherwise opine that there was a link 
between the current hearing loss and service.  See LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995) and Espiritu v. Derwinski, 
2 Vet. App. 494, 494-95 (1992) (opinions simply recorded by a 
medical examiner based on a lay history does not constitute 
competent medical evidence).  

Accordingly, the Board finds that the evidence received 
subsequent to May 1980 is not new and material and does not 
serve to reopen the claim for service connection for hearing 
loss.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

B.  PTSD

The Board must address entitlement to a disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD), from October 30, 1998, and entitlement to a 
disability rating in excess of 70 percent for PTSD, from 
January 26, 2000.  Both issues are on appeal from the initial 
grant of service connection and include the issue of 
entitlement to an extraschedular evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002) (as 
amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  The veteran's 
rating has been staged.

As provided in a General Rating Formula for Mental Disorders, 
the pertinent criteria of Diagnostic Code 9411 for PTSD 
provide for:

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2002).  

With respect to the disability rating from October 30, 1998, 
VA psychiatric examination on that date, in which the 
examiner reviewed the claims file, showed that the appellant 
stated that he thought he was getting worse.  He stated that 
a woman was yelling at him at work the other day, and he did 
not know what was happening and thought for a minute that he 
was back in Vietnam.  He stated that if this happened again 
he did not know what he would do and thought he might 
actually attack the person.  He had been making a lot of 
mistakes at work and was recently written up for being $12 
short in his register.  He reported numerous PTSD symptoms 
such as nightmares virtually every night and thoughts about 
Vietnam.  He wondered a great deal about whom he could trust.  
He was easily startled by noises, and he even jumped at the 
sound of a telephone ringing.  He could not go in crowds.  He 
infrequently went to a restaurant, and he always sat with his 
back to a corner.  He went to the store early in the morning.  
He did not watch war movies because he could not stand the 
violence.  

Although the appellant remained married to his wife of 33 
years, they were no longer living together.  She would not 
tell him where she was living, but he saw her once or twice a 
week.  She accompanied him to appointments.  He had worked as 
a cashier for three years, but was not sure how much longer 
he could do it.  When not at work, he spent a lot of time 
watching birds.  He did not really visit with anyone, 
although he occasionally talked with a neighbor.  

The mental status examination showed that the appellant was 
casually groomed and conversed readily with the examiner.  
Eye contact was virtually nonexistent.  He appeared anxious 
throughout the examination.  The predominant mood was one of 
significant anxiety, and affect was appropriate to content.  
Speech was within normal limits for rate and rhythm.  Thought 
processes and associations were logical and tight, and there 
was no loosening of associations or confusion.  There was no 
gross memory impairment, and the veteran was oriented in all 
spheres.  There were no complaints of hallucinations, and no 
delusional material was noted.  His insight and judgment were 
adequate.  He reported suicidal and homicidal ideation, but 
denied any intent.  The diagnosis was chronic PTSD, and a GAF 
score of 45 was assigned.  The examiner stated that the 
veteran's functioning appeared to have worsened since the 
prior examination.  

At a May 1999 hearing, the appellant testified that several 
times at work people yelled at him about something, and he 
would "go off the handle."  He had just left his job the 
prior week.  He felt like people were against him.  He had 
gone to the VA Medical Center two to three times over the 
prior six months to talk to someone at the Mental Hygiene 
Clinic.  He had difficulty sleeping at night; he would wake 
up and check the doors and windows.  He did not like to be in 
a crowd, and he went to stores early in the morning.  Loud 
noises bothered him.  He responded affirmatively to his 
representative's question as to whether he had "panic 
attacks or agoraphobia or anything like that."  His 
medication helped him.  He had no social life.  He did not 
think he would be able to return to work.  The appellant's 
spouse testified that he was up and down a lot during the 
night.  They did not go out very much.  When they did go out, 
he sat in a corner.  

VA clinical records in April 1999 showed the appellant to be 
alert and oriented, mildly anxious, and without suicidal or 
homicidal ideation.  He was appropriately dressed and 
groomed.  He had no complaints of nightmares, flashbacks, or 
intrusive thoughts, and slept approximately eight hours per 
night (though he awoke several times per night and was able 
to return to sleep).  His thoughts were logical, goal 
directed, and he continued to be overly sensitive at work.  

VA clinical records in December 1999 showed PTSD with a GAF 
score of 60.  He was appropriately dressed and had logical 
and goal-directed thoughts, normal speech, somewhat blunted 
affect, neutral mood, and good insight and judgment, without 
suicidal or homicidal ideation, hallucinations, or delusions.  

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The score on October 30, 1998, was 45 and 
in December 1999 was 60.  Scores of 51 to 60 represent 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers."  Id.  Scores 
of 41 to 50 "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." Id.  
These descriptions correspond to the criteria for a 50 
percent evaluation, where there is occupational and social 
impairment.  However, these scores, and the findings 
discussed in the evidence from October 1998 to immediately 
before the January 2000 examination, do not reveal 
deficiencies in family relations, judgment, thinking, or 
mood, nor indicate suicidal ideation, obsessional rituals, 
illogical or obscure or irrelevant speech, near-continuous 
panic or depression.  There was some suggestion of unprovoked 
irritability and difficulty adapting to stressful 
circumstances, but nothing that would indicate spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Though the evidence noted a restricted social life, 
he remained married to his spouse of many years, thereby 
indicating his ability to establish and maintain effective 
relationships.  Thus, the evidence does not meet the criteria 
for a 70 percent evaluation.  Nor is there an indication of 
total occupational and social impairment that would warrant 
application of a 100 percent schedular evaluation.  

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 50 percent for PTSD, from 
October 30, 1998, on appeal from the initial grant of service 
connection.  

With respect to the disability rating for PTSD from January 
26, 2000, VA psychiatric examination on that date showed that 
the claims file had been reviewed.  It was noted that the 
appellant complained of intrusive thoughts about war and 
survivor guilt.  He did not go to restaurants or stores (his 
spouse shopped for him).  He sometimes watched war movies, 
but started crying.  He remained married to his spouse of 34 
years and said the relationship was "not too bad," though 
there was tension and she could not understand what was going 
on with him.  He quit working as a cashier at a grocery store 
because he felt he was going to hurt himself or others.  At 
home, he enjoyed making birdhouses in his shop.  He generally 
did not visit with anyone because he did not trust others.  
Mental status examination showed him to be casually groomed, 
readily conversant, and fully cooperative, with limited eye 
contact and an anxious appearance.  Speech was within normal 
limits and he was at times on the verge of tearing up.  The 
predominant moods were ones of anxiety and depression.  
Affect was appropriate to content.  His thought processes 
were logical and tight, with no loosening of associations, 
confusion, memory impairment, hallucinations, or delusional 
material.  His insight and judgment were adequate.  He denied 
suicidal ideation, but reported some homicidal ideation 
without intent.  The diagnosis was chronic PTSD with a GAF 
score of 42.  The examiner opined that the appellant had a 
profound impairment in his ability to sustain gainful 
employment; his ability to control his response to a 
situation is impaired to the point that he posed a risk to 
himself and to others if he were forced to remain employed.  

VA clinical records in May 2000 showed PTSD and a GAF score 
of 61.  He was appropriately dressed and groomed, with 
logical and goal directed thought processes.  His speech was 
normal, and he had a smiling affect.  His mood was euthymic, 
though he complained of increased irritability and angered 
easily.  He denied suicidal ideation, homicidal ideation, 
hallucinations, and delusions.  He had good insight and 
judgment and was alert and oriented.  

A private physician's report in November 2000 indicated that 
the appellant had withdrawn from society due to PTSD 
symptoms.  His contact with the world was negotiated by his 
spouse and limited to visits to VA medical facilities, his 
attorney, and the grocery store, where he stayed in the car.  
Their children lived their own lives elsewhere and contact 
with them was rare and brief.  They did not go to church or 
belong to any clubs.  They had no close friends.  His spouse 
had adapted to his isolation by helping him as a caretaker.  
He could feed, clothe, and bathe himself, but his memory was 
poor - some things he recalled with great detail and other 
events were spotty without his spouse prompting him.  

VA clinical records in February 2001 showed PTSD with a GAF 
score of 61.  The appellant was appropriately dressed and had 
logical and goal directed thought processes, normal speech, 
appropriate affect, euthymic mood, and good insight and 
judgment, without suicidal or homicidal ideation, 
hallucinations, or delusions.  

VA clinical records in November 2001 showed PTSD with a GAF 
score of 51.  He was somewhat unkempt, but had logical and 
goal-directed thought processes, normal speech, appropriate 
affect, mildly depressed mood, and fair insight and judgment, 
without suicidal or homicidal ideation, hallucinations, or 
delusions.

VA psychiatric examination in November 2001 indicated that 
the appellant felt he was doing well, though some things 
would upset him.  He reported nightmares two to three times a 
week involving someone in black pajamas chasing him and 
trying to shoot him.  He awoke feeling nervous and shaking.  
He reported numerous intrusive thoughts about the war, often 
triggered by news events.  He said he was easily startled by 
noises and avoided crowds.  He remained married to his spouse 
of 36 years, who was "the only one I get along with pretty 
good."  He had not worked since May 1999 when he was a 
checker at a grocery store; it was noted that he was accused 
of some action unjustifiably and became very upset, though it 
was unclear if these events were related to his stopping 
employment.  He worked in his shop and watched birds; he 
visited with no one.  Mental status examination revealed him 
to be casually groomed, readily conversant, and fully 
cooperative, with limited eye contact and an anxious and 
somewhat dysphoric mood.  Speech was within normal limits, 
affect was appropriate to content, and the predominant moods 
were of anxiety and depression.  His thought processes and 
associations were logical and tight, with no loosening of 
associations or confusion.  There was no gross impairment of 
memory and he did not complain of hallucinations or 
delusions.  His insight and judgment were adequate.  He 
reported occasional suicidal ideation without intent; he 
denied homicidal ideation.  The diagnosis was PTSD with a 
GAF score of 45.  In a February 2002 addendum based on review 
of the claims file and the Board's remand directives, the 
examiner stated he saw nothing that would alter in any way 
the opinions offered in November 2001, namely that the 
appellant had PTSD most appropriately described by a GAF 
score of 45.  

VA clinical records in May 2002 showed PTSD with a GAF score 
of 41.  His clothes did not look clean and he had a long 
untrimmed beard.  He had logical and goal directed thought 
processes, normal speech, appropriate affect with 
tearfulness, serious mood, and fair insight and judgment, 
without suicidal or homicidal ideation, hallucinations, or 
delusions.  

VA clinical records in August 2002 showed PTSD with a GAF 
score of 51.  He was somewhat unkempt and casually dressed, 
with logical and goal-directed thought processes, normal 
speech, constricted affect, serious mood, and fair insight 
and judgment, without suicidal or homicidal ideation, 
hallucinations, or delusions.  

The GAF score reported by the January 26, 2000, VA 
examination (of 42) was slightly more severe than those 
scores reported earlier.  The description of that score, 
though, revealed "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
The GAF scores in May 2000 and February 2001 (of 61) 
documented a decrease in the severity of the disorder, for 
GAF scores from 61 to 70, indicating "some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV at 32.  The GAF scores 
then showed an increase in severity of the disability, in 
November 2001 at 45 and 51, in May 2002 at 41, and in August 
2002 at 51.  At worst, these scores revealed "[s]erious 
symptoms" and "serious impairment" in social and 
occupational functioning.  Id.  

The GAF scores support the assigned of a 70 percent 
evaluation from January 26, 2000.  The findings in these 
clinical and examination reports are comparable to these 
scores.  The January 2000 VA psychiatric examination showed 
intrusive thoughts, startles response, a lack of social 
contact outside his family, and tension in his marriage and 
family life.  Although he stopped his employment, he 
continued to work in his shop making birdhouses.  Despite 
limited eye contact and an anxious appearance, he was 
casually groomed, readily conversant, and fully cooperative, 
with normal speech, appropriate affect, and logical thought 
processes.  The predominant moods were ones of anxiety and 
depression.  The examiner opined that the appellant had a 
profound impairment in his ability to sustain gainful 
employment, with an inability to control his responses in 
stressful situations.  

Subsequent evidence continued to show comparable 
symptomatology, without an indication of total occupational 
and social impairment.  There was no indication of gross 
impairment in thought processes or communication, or of 
persistent delusions or hallucinations, or of a persistent 
danger of hurting himself or others.  It was not noted that 
he was intermittently unable to perform activities of daily 
living such as minimal personal hygiene, though at times he 
was unkempt.  The evidence also did not indicate that he was 
ever disoriented as to time or place, or that he had a memory 
loss for names of close relatives, own occupation, or own 
name.  VA clinical records in May 2000 showed he was 
appropriately dressed and groomed, with logical and goal-
directed thought processes, normal speech, a smiling affect, 
a euthymic mood, and suicidal ideation, homicidal ideation, 
hallucinations, and delusions.  The November 2000 private 
physician's report described the appellant's isolation and 
his limited contact with the world through his spouse.  He 
could care for himself in nourishment and hygiene.  VA 
clinical records in February 2001 and in May and August 2002 
showed appropriate or somewhat unkempt dress, logical and 
goal directed thought processes, normal speech, appropriate 
(or in August 2002 constricted) affect, euthymic or depressed 
or serious mood, and fair or good insight and judgment, 
without suicidal or homicidal ideation, hallucinations, or 
delusions.  VA psychiatric examination in November 2001 
indicated the appellant stopped work in May 1999, after (he 
asserted) he was unjustifiably accused of some action; it was 
unclear if these events were directly related to his stopping 
employment.  He continued to work in his shop and watch 
birds.  He was casually groomed, readily conversant, and 
fully cooperative, with limited eye contact, normal speech, 
adequate insight and judgment, and appropriate affect.  There 
was anxiety and depression, logical and tight thought 
processes and associations, no gross memory impairment, and 
no hallucinations or delusions.  There was occasional 
suicidal ideation without intent, but no homicidal ideation.  
Without indication of gross impairment in thought processes 
or communication, or of persistent delusions or 
hallucinations, or of a persistent danger of hurting himself 
or others, or an inability to maintain minimal personal 
hygiene, or of disorientation as to time or place, or of 
memory loss, the evidence does not meet the criteria for an 
evaluation in excess of 70 percent from January 26, 2000.  

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 70 percent for PTSD, from 
January 26, 2000, on appeal from the initial grant of service 
connection.  

The RO has considered whether an extraschedular evaluation 
should be applied, as discussed in the October 2002 
supplemental statement of the case.  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  In this case, there 
is no evidence that PTSD has interfered with employment in a 
way not contemplated in the scheduler standards, nor has it 
resulted in frequent hospitalizations.  The evidence includes 
findings that correspond to the applicable criteria, in this 
case as discussed in Diagnostic Code 9411.  This evidence has 
not identified frequent periods of hospitalization or marked 
interference with employment or any other factor that would 
suggest an exceptional or unusual disability picture not 
contemplated by these diagnostic criteria.  Thus, referral 
for extraschedular consideration is not warranted in this 
case.




ORDER

The application to reopen claim of entitlement to service 
connection for hearing loss is denied.

A disability rating in excess of 50 percent for PTSD, from 
October 30, 1998, to January 26, 2000, on appeal from the 
initial grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation, is denied.  

A disability rating in excess of 70 percent for PTSD, from 
January 26, 2000, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation, is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  



 

